PD-1236-14, PD-1237-14 & PD-1238-14
                                                              COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                           Transmitted 3/19/2015 11:13:11 PM
                                                              Accepted 3/20/2015 9:04:55 AM
                                                                                ABEL ACOSTA
                   IN THE COURT OF CRIMINAL          APPEALS                            CLERK
                                   OF TEXAS

March 20, 2015
                                                                      March 20, 2015


 __________________________________________________________________
                  PD-1236-14, PD-1237-14, PD-1238-14
 __________________________________________________________________
                              THOMAS LEE NIX
                                       vs.
                           THE STATE OF TEXAS
__________________________________________________________________
                        MOTION FOR RE-HEARING
                 OF PETITION FOR DISCRETIONARY REVIEW
 __________________________________________________________________
TO THE HONORABLE COURT OF CRIMINAL APPEALS:
COMES NOW, MARCH 19, 2015, Thomas Nix, Appellant in the above styled and
numbered Appeal, and files this Motion for Re-Hearing of Petition for
Discretionary Review.
It has now been five years of my life that have been consumed with trying to seek
justice after being wrongfully accused and convicted of crimes that I did not
commit. From my first court appearance in 2010, I have maintained my innocence.
Not being able to afford legal council the court refused my requests for legal
representation saying I did not qualify due to my income. I was unemployed at the
time with only unemployment insurance as my only source of income. There was
no way I would be able to secure the $10,000.00 needed to hire attorney to
represent me. I requested the court to appoint council and would pay whatever was
needed but that was denied also. The court left no other option but to proceed pro
se. From my first meeting with the District Attorney, I requested a copy of the
motel video surveillance footage that had been confiscated by the Wylie P.D.
knowing it would prove my statements true and charges would be dropped. The
D.A. had no intention to drop charges and no intention to allow access to video
footage even though she knew I was innocent. Two years later and a month before
the first trial setting, The District Attorney gave me a disk that contained a
collection of clips that had been edited by the Wylie P.D. that removed any footage
that would contradict their fabricated version of events and try to make me appear
chasing person down hall by superimposing on video clip onto another. All audio
was removed so it would not impeach their testimony and they blurred video that
showed them unmercifully beating me almost to death.
   I complained to the court that the disk contained altered and edited footage that
was by no means showing a truthful account of the events and should not be
allowed as evidence. The D.A. said she would have expert testify it had not been
altered if she was going to use it at trial. I agreed to this as I knew there would be
no way an expert would testify that it was not altered. At trial it was used as
evidence even though no expert was there to authenticate it. My objections were
overruled.
  I was in disbelief that a person could be forced to go to trial having requested a
continuance since this was first trial setting and discovery evidence I requested was
not turned over and my only witness was not given subpoena by sheriffs deputy
when she was available although I was told otherwise.
   There are too many things that were done at trial that made it impossible for me
to have a fair trial, I have never waivered in my claim of innocence, but it appears
the courts do not seem interested in that. I have done all that was required by the
courts to try to get convictions overturned but all my claims of wrongdoing by the
police and D.A. have been ignored. If this request is going to be refused, I would
like to have an explanation of why the truth is no longer important in the justice
system, and request a thirty day extension to acquire council.


                                     Respectfully,


                                     Thomas Nix
                                   /s/ Thomas Nix